Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 1 of 12   PageID #: 403



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 16-00468 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
DARRELL BACLAAN,                    )
                                    )
                 Defendant.         )
                                    )

ORDER GRANTING DEFENDANT’S MOTION FOR IMMEDIATE RELEASE UNDER THE
       FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 65)


     Defendant Darrell Baclaan is serving a 12-month and one day

sentence after violating four conditions of his Supervised

Release.

     Defendant is currently incarcerated at Federal Detention

Center Honolulu with a projected release date of August 3, 2020.

     Defendant has filed a Motion seeking immediate release to

home confinement pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A).    Defendant seeks release to home confinement to

his family’s home on Oahu due to the COVID-19 pandemic.            He

claims that his medical conditions place him at high risk of

serious illness if he should contract the virus while

incarcerated.

     The Government opposes Defendant’s Motion.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Considering the totality of the circumstances and the

                                     1
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 2 of 12   PageID #: 404



factors set forth in 18 U.S.C. § 3553(a), the Court finds that

Defendant’s release from FDC Honolulu to serve the remainder of

his sentence on conditions of home confinement is appropriate.

Defendant has served the majority of his twelve month sentence.

Defendant’s age, history of medical complications, and current

medical condition support converting the remainder of his

sentence to home confinement where he only has approximately two

months left to serve on his sentence.

     Defendant’s MOTION FOR IMMEDIATE RELEASE UNDER THE FIRST

STEP ACT (COMPASSIONATE RELEASE) (ECF No. 65) is GRANTED.


                           PROCEDURAL HISTORY


     On July 26, 2016, an Information was filed charging

Defendant Darrell Baclaan with one count of Distribution of

Oxycodone in violation of 21 U.S.C. § 841(a)(1) and §

841(b)(1)(C).    (ECF No. 37).

     On July 28, 2016, Defendant pled guilty to the one count in

the Information.     (ECF No. 40).

     On September 30, 2016, the Court accepted Defendant’s plea

of guilty.   (ECF No. 45).

     On November 4, 2016, Defendant’s Presentence Investigation

Report was filed.     (ECF No. 51).       Defendant was in Criminal

History Category VI and had a total offense level of 21.            (Id. at

p. 51).   Defendant’s sentencing guidelines recommended a term of

imprisonment between 77 and 96 months.          (Id.)


                                      2
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 3 of 12   PageID #: 405



     On November 10, 2016, the Court held a sentencing hearing.

(ECF No. 53).    Defendant was sentenced below the guidelines to 45

months imprisonment and three years of supervised release.             (ECF

No. 54).

     On December 8, 2018, Defendant’s term of supervised release

commenced.    (ECF No. 56).

     On September 16, 2019, a Request For Course Of Action was

filed, alleging four violations of Defendant’s conditions of

supervised release.     (ECF No. 56).     The violations were alleged,

as follows:

     1.    On 7/25/19, Mr. Baclaan admitted that he used
           methamphetamine on or about 7/20/2019, in
           violation of the General Condition.

     2.    On 8/13/2019 and 8/18/2019, Mr. Baclaan failed to
           comply with drug testing, in violation of Special
           Condition No. 2.

     3.    On 8/19/2019, Mr. Baclaan admitted that he used
           methamphetamine on several occasions starting on
           or about 7/29/2019 and ending on or about
           8/19/2019, in violation of the General Condition.

     4.    On 8/19/2019, Mr. Baclaan admitted to associating
           with Travis Timothy Rodrigues, a convicted felon,
           without the permission of the probation officer on
           several occasions, in or about July and August
           2019, in violation of Standard Condition No. 8.

     (ECF No. 56 at pp. 1-2).

     On September 23, 2019, an Amended Request For Course Of

Action was filed, alleging a fifth violation of Defendant’s

conditions of supervised release, as follows:

     5.    Mr. Baclaan’s urine specimens submitted on
           08/26/2019 and 09/05/2019 were confirmed positive
           for methamphetamine, in violation of the General

                                  3
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 4 of 12    PageID #: 406



            Condition.

       (ECF No. 59).

       On September 26, 2019, the Court held a hearing on the Order

To Show Cause Why Supervised Release Should Not Be Revoked.              (ECF

No. 60).    At the hearing, Defendant admitted to violations 1

through 4 and denied Violation 5.        (Id.)

       On October 15, 2019, the Court held a continued hearing on

the Order To Show Cause.      (ECF No. 61).      The Court found that

Defendant had violated conditions 1 through 4 of his supervised

release.    (Id.)

       The Court sentenced Defendant to a term of imprisonment of

12 months and one day with no further term of supervised release.

(ECF No. 63).

       On May 4, 2020, Defendant filed a MOTION FOR IMMEDIATE

RELEASE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).             (ECF

No. 65).

       On May 15, 2020, the Court issued a briefing schedule.            (ECF

No. 66).

       On May 20, 2020, the Government filed GOVERNMENT’S RESPONSE

TO DEFENDANT’S MOTION FOR IMMEDIATE RELEASE PURSUANT TO TITLE 18

U.S.C. § 3582(c)(1)(A).      (ECF No. 67).

       On May 21, 2020, Defendant filed a Reply.        (ECF No. 68).

       On May 29, 2020, Defendant filed a Supplement.           (ECF No.

69).

       The Court elects to decide the matter without a hearing


                                     4
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 5 of 12   PageID #: 407



pursuant to District of Hawaii Local Rule 7.1(c).



                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in section (c)(1)(A)

to allow a defendant to request the trial court reduce his

sentence through a motion for compassionate release, but requires

the defendant to first present his request for release to the

Bureau of Prisons.     18 U.S.C. § 3582(c)(1)(A).


                                 ANALYSIS


     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, which is earlier, may

                                     5
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 6 of 12   PageID #: 408



     reduce the term of imprisonment...after considering the
     factors set forth in section 3552(a) to the extent that
     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).


     A.    Exhaustion


     The statute allows the Court to consider a request for

release without a motion from the Bureau of Prisons only after:

     (1)   the defendant has “fully exhausted all administrative
           rights”; or,

     (3)   “the lapse of 30 days from the receipt of such a
           request by the warden of the defendant’s facility,
           whichever is earlier.”

     18 U.S.C. § 3582(c)(1)(A).

     Exhaustion is mandatory before the Court may consider a

request for compassionate release.        See United States v. Jacob

Drummondo-Farias, Cr. No. 12-00174 JMS-01,             F.Supp.3d       ,

2020 WL 2616119, *3 (D. Haw. 2020).

     The Parties agree that Defendant has complied with the

administrative exhaustion requirement.        On March 31, 2020,

Defendant, through counsel, submitted a request to the warden of

the Honolulu Federal Detention Center.        More than thirty days

have lapsed since the Defendant submitted his request.




                                     6
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 7 of 12   PageID #: 409




     B.    Merits Of Defendant’s Request For Compassionate Release


     If a defendant exhausts his administrative remedies, the

District Court may reduce a term of imprisonment, including the

grant of compassionate release, upon finding “extraordinary and

compelling reasons” consistent with applicable policy statements

of the Sentencing Commission.       18 U.S.C. § 3582(c)(1)(A).

     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13, which provides:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

           (1)(A)      Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.

     Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c).         Defendant is only entitled to


                                     7
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 8 of 12   PageID #: 410



relief if he demonstrates:

     (1)    extraordinary and compelling reasons warrant a sentence
            reduction;

     (2)    he is not a danger to the safety of others or the
            community, and,

     (3)    any requested reduction is consistent with the policy
            statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


            1.    Extraordinary And Compelling Reasons Are Required
                  To Warrant Sentence Reduction


     The Sentencing Commission’s application note for Guideline

§ 1B1.13 provides the definition of “extraordinary and compelling

reasons.”    The note explains that extraordinary and compelling

reasons exist when:

     (A)    Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)        suffering from a serious physical or
                             medical condition,

                  (II)       suffering from a serious functional or
                             cognitive impairment, or

                  (III)      experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                                     8
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 9 of 12     PageID #: 411



                   that substantially diminishes the ability of the
                   defendant to provide self-care within the
                   environment of a correctional facility and from
                   which he or she is not expected to recover.

       (B)    Age of the Defendant.–The defendant (i) is at least 65
              years old; (ii) is experiencing a serious deterioration
              in physical or mental health because of the aging
              process; and (iii) has served at least 10 years or 75
              percent of his or her term of imprisonment, whichever
              is less.

       (C)    Family Circumstances.–
              (i) The death or incapacitation of the caregiver of
                   the defendant’s minor child or minor children.

              (ii) The incapacitation of the defendant’s spouse or
                   registered partner when the defendant would be the
                   only available caregiver for the spouse or
                   registered partner.

       (D)    Other Reasons.—As determined by the Director of the
              Bureau of Prisons, there exists in the defendant’s case
              an extraordinary and compelling reason other than, or
              in combination with, the reasons described in
              subdivisions (A) through (C).

       U.S.S.G. § 1B1.13 cmt. n.1.

       Defendant is 62 years old.     He is suffering from serious

medical conditions that warrant relief.         Defendant’s Presentence

Report from 2016 reflects that Defendant underwent surgery on his

neck in 2007 and suffers from chronic pain as a result of the

injury.      (PSR at pp. 27-28, ECF No. 51).     Defendant purportedly

also suffered from a heart attack in October 2010.              (Id. at p.

27).

       Defendant currently suffers from asthma, coronary artery

disease, obstructive sleep apnea, insulin-dependent type 2

diabetes, hypertension, degenerative disc disease and

radiculitis.      (Motion at p. 9, ECF No. 65-1).      Defendant states

                                     9
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 10 of 12   PageID #: 412



that he has required emergency medical treatment while

incarcerated.     (Id.)   Defendant has been prescribed a number of

medications to treat his various serious medical conditions.

(Id.)

       Defendant argues that his conditions place him at a higher

risk for severe illness if he contracted COVID-19 while

incarcerated.     The Court agrees.       Defendant’s advanced age,

medical history, and current medical conditions meet the standard

for extraordinary and compelling reasons to seek release pursuant

to 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13 cmt. n.1.


       2.   Release Is Available If Defendant Does Not Pose A
            Danger To The Safety Of Others And The Community


       In order to be eligible for compassionate release, Defendant

must also establish release is appropriate pursuant to the

factors set forth in 18 U.S.C. § 3553(a) and that he is not a

danger to the safety of others or the community.           18 U.S.C. §

3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       Defendant Baclaan reports no issues with disciplinary

sanctions at FDC Honolulu during his period of incarceration.

Neither Defendant’s original offense nor his supervised release

violations involved violence.       Defendant’s violations of the

terms of his supervised release were related to his illegal drug

use.    Defendant has now served a lengthy period of incarceration

without illegal drug use.

       Defendant requests that the remainder of his term of

                                     10
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 11 of 12   PageID #: 413



imprisonment be converted to a period of home confinement where

he can reside at his family home on the island of Oahu.            (Motion

at pp. 33-34, ECF No. 65-1).       Considering the factors set forth

in § 3553(a) and the Sentencing Guidelines policy statements, the

Court finds that home confinement for the remainder of

Defendant’s sentence is appropriate pursuant to 18 U.S.C. §

3582(c)(1)(A).


                                CONCLUSION


      Defendant’s Motion For Immediate Release Under The First

Step Act (Compassionate Release) (ECF No. 65) is GRANTED.

      Defendant shall be placed on home confinement without

electronic monitoring for a period of time equal to the remaining

term of his sentence of imprisonment imposed on October 15, 2019

(ECF No. 63).     Defendant shall abide by the special and general

conditions of supervised release imposed on November 10, 2016.

      Defendant shall be immediately released from the Bureau of

Prison’s custody to begin his term of home confinement, and he

shall remain in self-quarantine for a period of time not less

than 14 days after his release.

//

//

//

//

//


                                     11
Case 1:16-cr-00468-HG Document 70 Filed 05/29/20 Page 12 of 12   PageID #: 414



      Defendant shall report by telephone to the United States

Probation Office for the District of Hawaii within 48 hours of

his release from custody.

      IT IS SO ORDERED.

      Dated: May 29, 2020, Honolulu, Hawaii.




United States v. Darrell Baclaan, Crim. No. 16-00468 HG-01; ORDER
GRANTING DEFENDANT’S MOTION FOR IMMEDIATE RELEASE UNDER THE FIRST
STEP ACT (COMPASSIONATE RELEASE) (ECF No. 65)
                                12
